In this action the parties settled their matters by paying and receiving from each other, according to the contract. At the conclusion of the trial the court rendered a judgment in favor of the plaintiff and against the defendant for costs only, and the defendant appealed. When nothing is involved except costs, an appeal will not be allowed. Clark's Code, 560; Futrell v. Deans, ante, 38. When the subject matter of the action has been lost, destroyed or adjusted between the parties, an appeal will not be allowed for costs only. (185)S. v. Byrd, 93 N.C. 624.
Cited: S. c., 117 N.C. 114; Herring v. Pugh, 125 N.C. 438.